FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID ORLANDO M-R., a.k.a. David                 No. 09-73198
Orlando R-M.,
                                                 Agency No. A099-532-145
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       David Orlando M-R., a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, see Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We review for substantial evidence factual findings. Wakkary, 558 F.3d at

1056. We deny the petition for review.

      Although petitioner contends he is eligible for asylum and withholding of

removal based on his membership in a particular social group, he concedes his

social group claim fails under recent case law. See Santos-Lemus v. Mukasey, 542

F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social group “young men

in El Salvador resisting gang violence”); Barrios v. Holder, 581 F.3d 849, 854-55

(9th Cir. 2009) (rejecting as a particular social group “young males in Guatemala

who are targeted for gang recruitment but refuse because they disagree with the

gang’s criminal activities”). To the extent he asks us to revisit our decisions, we

decline to do so. Further, substantial evidence supports the agency’s finding that

petitioner did not establish gang members targeted him on account of his political

opinion. See Ramos-Lopez v. Holder, 563 F.3d 855, 862 (9th Cir. 2009) (rejecting

political opinion claim where petitioner “allege[d] no facts in support of a political




                                           2                                    09-73198
opinion, actual or imputed, beyond his refusal to join the MS-13”). Accordingly,

we deny the petition as to his asylum and withholding claims.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioner failed to establish it is more likely than not that he would be

tortured at the instigation or with the acquiescence of the government if removed to

El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3                                    09-73198